EXHIBIT 21.1 Subsidiaries of Build-A-Bear Workshop, Inc. Subsidiary: Jurisdiction of Incorporation/Organization: Build-A-Bear Entertainment, LLC Missouri Build-A-Bear Workshop Franchise Holdings, Inc. Delaware Build-A-Bear Workshop Canada Ltd. New Brunswick Build-A-Bear Retail Management, Inc. Delaware Build-A-Bear Workshop UK Holdings Limited United Kingdom The Bear Factory Limited United Kingdom Amsbra Limited United Kingdom Build-A-Bear Workshop Ireland Limited Ireland Build-A-Bear Workshop Denmark ApS Denmark Build-A-Bear Trading (Shanghai) Co., Ltd. China Build-A-Bear Card Services, LLC Virginia
